Title: From Thomas Jefferson to George Dyson, 5 May 1805
From: Jefferson, Thomas
To: Dyson, George


                  
                     Sir 
                     
                     Washington May 5. 1805.
                  
                  Having occasion to desire a pipe of the wine of Marsalla from mr John Woodhouse merchant of that place, mr Smith the Secretary of the Navy has authorised me to desire mr Woodhouse to draw on you for paiment, and your draught on the Navy department shall be placed to the credit of your account with the United States. mr Woodhouse will accordingly draw on you which I hope will be honored, and shall be reimbursed in the way proposed. Accept my salutations & respects
                  
                     Th: Jefferson 
                     
                  
               